SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 15, 2010 (Date of earliest event reported) PHYTOMEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-28790 (Commission File Number) 87-0429962 (I.R.S. Employer Identification No.) 100 Overlook Drive, 2nd Floor, Princeton, NJ 08540 (Address of principal executive offices) (800) 611-3388 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. Registrant's Business and Operations None. SECTION 2. Financial Information None. SECTION 3. Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities. References in this Form 8-K to the Company, us, we, or our, refer to PhtyoMedical Technologies, Inc. On March 15, 2010 our Board of Directors granted the following options, subject to termination and other conditions to be set forth in stock option agreements between us and each of the below named individuals: Name Position with the Company Number of Shares Subject to the Option Exercise Price Term of Option (Number of Years) Dr. James Lynch President and Chief Executive Officer, Director 10 Greg Wujek Director 10 Raymond Krauss Director 10 Gary Branning Director 10 Li-Xi Yang Consultant 10 Subject to earlier termination in the event the option holder ceases to be one of our director, officer orconsultant, as the case may be. The Option granted to was granted in accordance with the terms of the employment agreement between us and Dr. Lynch. Dr. Lynchs options vest as follows: (a) as to 600,000 shares when, to the Boards sole determination and satisfaction, as a result of your efforts, the Companys proprietary pharmacological compound, D11B, achieves IV formulation and stability milestones, enabling further development; (b) as to 600,000 when, to the Boards sole determination and satisfaction, as a result of your efforts, the Companys proprietary pharmacological compound, D11B, achieves toxicity and pharmacokinetic milestones, enabling further development; 1 (c) as to 300,000 shares when, to the Boards sole determination and satisfaction, as a result of your efforts, the Company successfully prepares an Investigators Brochure (IB) in accordance with ICH guidelines, for a product or products related to its proprietary pharmacological compound, D11B; (d) as to 450,000 shares when, to the Boards sole determination and satisfaction, as a result of your efforts, the Company successfully files an Investigational New Drug Application (IND) with the US Food & Drug Administration for a product or products related to its proprietary pharmacological compound, D11B; (e) as to 300,000 shares when, to the Boards sole determination and satisfaction, as a result of your efforts, the Company successfully administers first patient-first dose for a product or products related to its proprietary pharmacological compound, D11B; (f) as to 1,000,000 shares when, in the Boards sole determination and satisfaction, as a result of your efforts, the Company successfully adds a new compound (or product(s) derived therefrom) to its pipeline other than compounds (or products derived from any compounds contemplated) by the Companys license agreement with the Trustees of Dartmouth College; (g) as to 250,000 shares (500,000 shares in the aggregate), on each of, March 15, 2012 and March 15, 2013; and (h) as to 62,500 (250,000 shares in aggregate) on each of June 15, 2010, September 15, 2010, December 15, 2010 and March 15, 2011 The Stock Option Agreement between us and Dr. Lynch will terminate upon the termination of Dr.Lynchs Employment Agreement with us. Dr. Lynch then will have 90 days to exercise the option to theextent vested. In the event of Dr. Lynchs s death while serving as a director, his estate will have a period of 180 days following the date of death in which to exercise the option to the extent vested. However, the Stock Option Agreement between us and Dr. Lynch provides that if there shall be a Change of Control (asdefined below) at any time during the term of the Employment Agreement, then any unvested Options shallvest on the date that such Change of Control was consummated. For purposes of the Stock option Agreement between us and Dr. Lynch,  Change of Control  means (i) the acquisition, directly or indirectly, during the term of the Employment Agreement, by any person (as such term is defined in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 in one transaction or a series of relatedtransactions (other than through an offer and sale of securities pursuant to a registration statement filed with the United States Securities and Exchange Commission), of securities of the Company representing inexcess of fifty percent (50%) or more of our combined voting power. (2) Mr. Wujekss options vest as follows: 200,000 on the date of grant; 66,667 on March 15, 2011; 66,667 on March 15, 2012 and 66,666 on March 15, 2013. The option terminates at such as Mr. Wujek ceases to serve as one of our directors. Mr. Wujek then will have 90 days to exercise the option to the extent vested. In the event of Mr. Wujek s death while serving asa director, his estate will have a period of 180 days following the date of death in which to exercise the option to the extent vested. Mr. Krauss options vest as follows: 66,667 on March 15, 2011; 66,667 on March 15, 2012 and 66,666 on March 15, 2013. The option terminates at such as Mr. Krauss ceases to serve as one of our directors. Mr. Krauss then will have 90 days to exercise the option to the extent vested. In the event of Mr. Krauss death 2 while serving as a director, his estate will have a period of 180 days following the date of death in which toexercise the option to the extent vested. Mr. Brannings options vest as follows: 66,667 on March 15, 2011; 66,667 on March 15, 2012 and 66,666 on March 15, 2013. The option terminates at such as Mr. Branning ceases to serve as one of our directors.Mr. Branning then will have 90 days to exercise the option to the extent vested. In the event of Mr. Brannings deathwhile serving as a director, his estate will have a period of 180 days following the date ofdeath in which to exercise the option to the extent vested. Dr. Yangs options vest as follows: (a) 40,000 on the date of grant; (b) 80,000 when, to the Boards sole determination and satisfaction, as a result of your efforts, the Companys proprietary pharmacological compound, D11B, achieves toxicity and pharmacokinetic milestones, enabling further development; and (c) 80,000 when, to the Boards sole determination and satisfaction, as a result of your efforts, theCompany successfully prepares an Investigators Brochure (IB) in accordance with ICHguidelines, for a product or products related to its proprietary pharmacological compound, D11B. The option terminates at such as Dr. Yang ceases to serve as our consultant. Dr. Yang then willhave 90 days to exercise the option to the extent vested. In the event of Dr. Yang death while serving as our consultant, his estate will have a period of 180 days following the date of death in which to exercise the option to the extent vested. In March of 2010 we issued two convertible promissory notes. One, having a one year term, in the amount of $40,000 to a non-affiliated third party; and, one having a three year term in the amount of$1,067,527.40 to Mr. Harmel S. Rayat, in exchange for Mr. Rayats outstanding demand note in the amount of $750,000 plus accrued and unpaid interest thereon in the amount of $317,527.40. Each of the convertible notes bear interest at the rate of 8 ½ % per annum, which interest is accrued and payable on the maturity date of the convertible promissory note, unless the holder of the convertible promissory note elects to convert all or any portion of the accrued and unpaid interest into shares of our common stock at the then applicable conversion price. The convertible promissory note is convertible into shares of our common stock at an initial conversion price of $0.01 per share. The conversion price of the convertible promissory note is subject to adjustment upon the occurrence of certain specified events. In addition, in the event we issue any shares of our common stock or securities convertible or exercisable for shares of our common stock at a price which is less than the then applicable conversion price, the conversion price will be reduced to such lower price. SECTION 4. Matters Related to Accountants and Financial Statements None. SECTION 5. Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On March 15, 2010, Mr. Greg Wujek tendered his resignation as the President and Chief Executive Officer of PhytoMedical Technologies, Inc. (the  Company ); in connection with his 3 resignation Mr. Wujek and the Company entered into a Mutual Termination of Employment Agreement dated March 15, 2010, terminating the Employment Agreement dated April 6, 2006 between Mr. Wujek and the Company (the  Wujek Employment Agreement ). None of the options previously granted to Mr. Wujek pursuant to his Wujek Employment Agreement have vested and the options have been terminated and cancelled. Mr. Wujek will continue to serve as a member of the Board of Directors of the Company. Please refer to  Item 3.02 Unregistered Sales of Equity Securities above for a description of the option granted to Mr. Wujek on March 15, 2010. On March 15, 2010, following Mr. Wujeks resignation, the Companys the Board of Directors appointed Dr. James F. Lynch as President and Chief Executive Officer of the Company, and expanded the size of the Companys Board of Directors from three to four members, appointing Dr. James Lynch to the Board to fill the vacancy so created. Dr. Lynch accepted the appointment to the Board and will serve as a director of the Company until the next annual meeting of the Companys stockholders and until his successor shall have been duly elected and qualified. In connection with Dr. Lynchs appointment as the Companys President and Chief Executive Officer he Company and Dr. Lynch entered into an Employment Agreement dated March 15, 2010 (the  Lynch Employment Agreement ). Dr. James Lynch earned a Bachelor of Science (BS ) degree in chemistry from Siena College in 1982 and Doctoral ( PhD ) degree in inorganic chemistry from Seton Hall University in 1986, and a Masters in Business Administration (
